—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of Janet Horton (defendant) for summary judgment dismissing the complaint against her. Plaintiffs allege that defendant was negligent in her supervision of the infant plaintiff, Steven Matthew Plennert, who was attacked by a dog owned by neighbors. Defendant met her burden of establishing that she had no actual or constructive notice that the dog posed a danger to the child (see generally, Harrell v County of Nassau, 275 AD2d 440), and plaintiffs failed to raise an issue of fact in that regard. Indeed, we note that, on a prior appeal, we held that the dog owners were entitled to summary judgment dismissing the complaint against them because they established that they had no knowledge of the vicious propensities of the dog, and plaintiffs failed to raise an issue of fact (see, Plennert v Abel, 269 AD2d 796). Furthermore, plaintiffs failed to raise an issue of fact whether defendant failed to exercise reasonable care in permitting Steven to accompany her 16-year-old son to the home where the attack occurred. (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.